Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 1 of 22 Page ID #:196




 1   Jack S. Yeh (SBN 174286)
     jyeh@sidley.com
 2   SIDLEY AUSTIN LLP
     1999 Avenue of the Stars, 17th Floor
 3   Los Angeles, CA 90067
     Telephone: +1 (310) 595-9500
 4   Facsimile: +1 (310) 595-9501
 5   Angela C. Zambrano (pro hac vice forthcoming)
     angela.zambrano@sidley.com
 6   M. Lora Chowdhury (pro hac vice forthcoming)
     lchowdhury@sidley.com
 7   SIDLEY AUSTIN LLP
     2021 McKinney Avenue, Suite 2000
 8   Dallas, TX 75201
     Telephone: +1 (214) 981-3300
 9   Facsimile: +1 (214) 981-3400
10   Michael Hunseder (pro hac vice forthcoming)
     mhunseder@sidley.com
11   SIDLEY AUSTIN LLP
     1501 K Street, N.W.
12   Washington, D.C. 20005
     Telephone: +1 (202) 736-8000
13   Facsimile: +1 (202) 736-8711
14   Attorneys for Defendant
     AT&T CORP.
15
16                             UNITED STATES DISTRICT COURT
17                            CENTRAL DISTRICT OF CALIFORNIA
18   HD CARRIER, LLC,                          Case No. 2:20-cv-06509- FMO (JPRx)
19               Plaintiff,                    DEFENDANT AT&T CORP.’S
                                               NOTICE AND MOTION TO
20         v.                                  DISMISS HD CARRIER’S
                                               COMPLAINT; MEMORANDUM OF
21   AT&T CORP.,                               POINTS AND AUTHORITIES IN
                                               SUPPORT THEREOF
22               Defendant.
                                               Date: October 8, 2020
23                                             Time: 10:00 a.m.
                                               Location: Courtroom 6D
24
                                               Judge: Hon. Fernando M. Olguin
25
                                               [Declaration of Michael Hunseder and
26                                             [Proposed] Order lodged concurrently
                                               herewith]
27
28
            AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                             2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 2 of 22 Page ID #:197




 1         TO THIS HONORABLE COURT, PLAINTIFF, AND ITS ATTORNEYS OF
 2   RECORD:
 3         PLEASE TAKE NOTICE that on October 8, 2020 at 10:00 a.m., or as soon
 4   thereafter as the Motion may be heard at the United States District Court, located at
 5   Courtroom 6D, United States District Court, 350 West 1st Street, Los Angeles,
 6   California 90012, Defendant AT&T Corp. will and hereby does move this Court,
 7   pursuant to Federal Rule of Civil Procedure 12(b)(1), for an order dismissing Plaintiff
 8   H.D. Carrier, LLC’s Complaint, or, in the alternative, dismissing or staying the action
 9   and referring the case to the Federal Communications Commission under the primary
10   jurisdiction doctrine. This Motion is made on the following two grounds.
11         First, the Court lacks subject-matter jurisdiction under the election of remedies
12   provision of the Communications Act. 47 U.S.C. § 207. Under Section 207, the Court
13   lacks subject-matter jurisdiction because HD Carrier filed an informal complaint with
14   the Federal Communications Commission (“FCC”) regarding the same facts that are
15   at issue in its Complaint filed in this matter. 47 U.S.C. § 207.
16         Second, and in the alternative, the Court should dismiss or stay the case under
17   the primary jurisdiction doctrine. The issues in this case are within the expertise of the
18   FCC and are suited for resolution by the FCC under the primary jurisdiction doctrine.
19         This Motion is made following the conference of counsel pursuant to L.R. 7-3
20   which took place on August 20, 2020, and is based upon this Notice of Motion, the
21   Memorandum of Points and Authorities, the Declaration of Michael Hunseder, the
22   [Proposed] Order filed and lodged concurrently herewith, the Court’s file on this
23   matter, and upon such and further evidence and argument as may be presented prior to
24   or at the time of the hearing on this Motion.
25
26
27
28           AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                              2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 3 of 22 Page ID #:198




 1    DATED: August 28, 2020           Respectfully submitted,
 2
                                       SIDLEY AUSTIN LLP
 3
 4                                     By: ____/s/ Jack S. Yeh_____________
                                           Jack S. Yeh
 5                                         Angela C. Zambrano (pro hac vice
 6                                         forthcoming)
                                           Michael Hunseder (pro hac vice
 7                                         forthcoming)
 8                                         Mehzabin Lora Chowdhury (pro hac vice
                                           forthcoming)
 9                                         Attorneys for Defendant AT&T CORP.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28          AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                             2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 4 of 22 Page ID #:199




 1                                             TABLE OF CONTENTS
 2                                                                                                                              Page
 3   I.     PRELIMINARY STATEMENT .......................................................................... 1
 4   II.    BACKGROUND .................................................................................................. 3
 5          A.       The Parties. ................................................................................................. 3
 6          B.       HD Carrier Is Engaging in Disfavored “Access Stimulation”
 7                   Schemes. ..................................................................................................... 4

 8          C.       HD Carrier and Its Partners Have Unsuccessfully Sought Identical
                     Relief in Other Forums............................................................................... 6
 9          D.       Free Conferencing Requested Relief at FCC. ............................................ 7
10          E.       HD Carrier Filed Informal Complaint with the FCC. ................................ 8
11          F.       AT&T Has Also Sought Relief At the FCC on the Same Related
12                   Matters. ....................................................................................................... 8

13   III.   ARGUMENT........................................................................................................ 8

14          A.       Legal Standard ........................................................................................... 8

15          B.       Plaintiff’s Voluntary Election of Remedies with the FCC Deprives
                     this Court of Subject Matter Jurisdiction. .................................................. 9
16          C.       Alternatively, the Court Should Dismiss or Stay This Suit under
17                   the Primary Jurisdiction Doctrine in favor of the FCC Proceedings. ...... 12

18   IV.    CONCLUSION .................................................................................................. 16

19
20
21
22
23
24
25
26
27
28                                         i
              AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                               2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 5 of 22 Page ID #:200




 1                                             TABLE OF AUTHORITIES

 2                                                                                                                          Page(s)
 3   Cases
 4   Beehive Tele. Co., Inc. v. Sprint Commc’ns Co.,
 5      No. 2:08-cv-003080, 2009 WL 3297303 (D. Utah Oct. 13, 2009) ......................... 10
 6   Bell Atl. Corp. v. MFS Commc’ns Co., Inc.,
 7      901 F. Supp. 835 (D. Del. 1995) ............................................................................. 10

 8   Clark v. Time Warner Cable,
        523 F.3d 1110 (9th Cir. 2008) ........................................................................... 12, 13
 9
10   Davel Commc’ns, Inc. v. Qwest Corp.,
       460 F.3d 1075 (9th Cir. 2006) ................................................................................. 12
11
     Digitel, Inc. v. MCI Worldcom, Inc.,
12      239 F.3d 187 (2d Cir. 2001) ...................................................................... 8, 9, 11, 12
13
     In re Empire One,
14       458 B.R. ................................................................................................................... 11
15
     In re Empire One Telecommc’ns, Inc.,
16       458 B.R. 692 (Bank. S.D.N.Y. 2011) ................................................................ 10, 11
17   Fantroy v. Sw Bell,
18     No. 3-01-cv-0099-R, 2002 WL 441407 (N.D. Tex. Mar. 19, 2002) ....................... 10

19   Free Conferencing Corp. v. Comcast Corp.,
        No. CV154076FMOPJWX, 2016 WL 7637664 (C.D. Cal. May 31, 2016) .... passim
20
21   Free Conferencing Corp. v. T-Mobile US, Inc.,
        No. 2:14–cv–07113–ODW, 2014 WL 7404600 (C.D. Cal. Dec. 30, 2014) .... passim
22
     Great Lakes Commc’n Corp. et al. v. FCC,
23
       No. 19-1233 (D.C. Cir. Jan. 17, 2020) .............................................................. 2, 7, 8
24
     Mexiport, Inc. v. Fronter Commc’ns Servs., Inc.,
25     253 F.3d 573 (11th Cir. 2001) ................................................................... 8, 9, 11, 12
26
27
28                                        ii
                AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                                 2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 6 of 22 Page ID #:201




 1   Millicorp v. Glob. Tel*Link Corp.,
        Case No. 09-23093-CIV, 2010 WL 11505849
 2      (S.D. Fla. April 24, 2010), The Act ......................................................... 9, 10, 11, 12
 3   Premiere Network Servs., Inc. v. SBC Commc’ns, Inc.,
 4      440 F.3d 683 (5th Cir. 2006) ..................................................................... 8, 9, 11, 12
 5   Pride v. Correa,
 6      719 F.3d 1130 (9th Cir. 2013) ................................................................................... 9

 7   Safe Air for Everyone v. Meyer,
        373 F.3d 1035 (9th Cir. 2004) ................................................................................... 9
 8
 9   Stiles v. GTE Sw. Inc.,
         128 F.3d 904 (5th Cir. 1997) ......................................................................... 9, 11, 12
10
     Statutes
11
12   47 U.S.C. § 201(b) .................................................................................................... 8, 14

13   47 U.S.C. § 202(a) .................................................................................................... 8, 14
14   47 U.S.C. § 207 ...................................................................................................... passim
15
     47 U.S.C. § 208 ............................................................................................................... 9
16
     Cal. Bus. & Prof’l Code § 17200 ............................................................................ 14, 15
17
     Other Authorities
18
19   47 C.F.R. § 1.716 ...................................................................................................... 9, 10

20   Fed. R. Civ. P. 12(b)(1) .................................................................................................. 8
21
22
23
24
25
26
27
28                                        iii
                AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                                 2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 7 of 22 Page ID #:202




 1                   MEMORANDUM OF POINTS AND AUTHORITIES

 2                           I.    PRELIMINARY STATEMENT
 3         Masquerading as the prey, Plaintiff H.D. Carrier LLC (“Plaintiff” or “HD
 4   Carrier”) is in fact the predator—a predator who has gamed the telecommunications
 5   industry and is now trying to game the court system. Plaintiff found an unsympathetic
 6   audience amongst other courts and regulators, which have sought to rein in “access
 7   stimulation” schemes, in which companies like Plaintiff free-ride the system and
 8   impose unnecessary costs on the industry and its customers. Plaintiff is now forum-
 9   shopping its way into this Court hoping to procure from this Court relief that will end-
10   run adverse rulings at the Federal Communications Commission (“FCC”) and the
11   D.C. Circuit.
12         The Court, however, lacks subject matter jurisdiction over this action because
13   HD Carrier is already pursuing the exact relief it seeks in this Court, on the same
14   issues, in front of the FCC. HD Carrier fails to inform the Court that just weeks ago it
15   filed an informal complaint against AT&T at the FCC, seeking the identical relief it
16   requests from this Court. Ex. A, HD Carrier Letter, (June 2, 2020) (“HD Carrier
17   Informal Complaint”).1 Federal law is clear that Plaintiff’s pursuit of the same
18   remedies for the same conduct before the FCC deprives this Court of subject matter
19   jurisdiction, as a matter of law. Under the Communications Act (“Act”), a complaint
20   against a carrier like AT&T can be brought either in federal court or before the
21   FCC—but not in both forums at once. 47 U.S.C. § 207. As explained below, HD
22   Carrier elected to seek its remedy at the FCC, and thus this Court lacks jurisdiction
23   over this proceeding.
24         In addition, even if this Court had subject matter jurisdiction (which it does
25   not), the primary jurisdiction doctrine broadly empowers this Court to dismiss or stay
26   1
       Attached as Exhibit 1 to this Motion is the Declaration of Michael Hunseder
27   (“Hunseder Decl.”). For ease of reference, exhibits attached to the Hunseder Decl.
     will be cited herein as they are within the Hunseder Decl.
28                                     1
             AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                              2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 8 of 22 Page ID #:203




 1   the lawsuit in favor of the FCC proceedings. As this Court has previously recognized,
 2   the FCC has clear expertise on both access stimulation schemes and the call
 3   congestion disputes at issue in the Complaint—indeed, just last year the FCC
 4   strengthened its anti-access stimulation rules because entities like HD Carrier had
 5   been circumventing the prior FCC rules. See Access Arbitrage Order, ¶ 3. In these
 6   circumstances, the Court should alternatively stay or dismiss this action and refer the
 7   case to the FCC for resolution. See Free Conferencing Corp. v. Comcast Corp., No.
 8   CV154076FMOPJWX, 2016 WL 7637664, at *5, *7 (C.D. Cal. May 31, 2016)
 9   (staying case under primary jurisdiction doctrine and referring issues to the FCC,
10   including “particularly complicated” issues regulated by the FCC relating to “call
11   completion” allegations); Free Conferencing Corp. v. T-Mobile US, Inc., No. 2:14–
12   cv–07113–ODW (SH), 2014 WL 7404600, at *3 (C.D. Cal. Dec. 30, 2014) (same). In
13   fact, by initially filing its claims with the FCC, HD Carrier itself recognized that the
14   FCC is the appropriate forum for resolution of the disputes raised in the Complaint.
15   Moreover, these same issues are not only pending before the FCC in connection with
16   HD Carrier’s Informal Complaint, but AT&T also filed an informal complaint before
17   the FCC regarding the same call blocking allegations at issue in this case. Ex. B,
18   AT&T-Verizon Letter, WC Docket EB-20-MDIC-0004 (Apr. 24, 2020) (“AT&T-
19   Verizon Informal Complaint”) (explaining relationships among these entities).
20         Plaintiff also omits from its papers that, earlier this year, one of its access
21   stimulation partners sought a stay, at the FCC and then the D.C. Circuit, of the FCC’s
22   strengthened access stimulation rules—on the grounds asserted here, that carriers like
23   AT&T were engaging in call blocking. In opposing the stay, the FCC explained that
24   the existing evidence showed that call congestion was being caused by the access
25   stimulators, not by any affirmative act of AT&T.2 The FCC credited evidence that the
26   2
      See Opp. of FCC to Emergency Mot. for Stay, at 1-2, 17, Great Lakes Commc’n
27   Corp. et al. v. FCC, No. 19-1233 (D.C. Cir. Jan. 17, 2020) (“FCC Br.”); see also

28                                     2
             AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                              2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 9 of 22 Page ID #:204




 1   congestion was occurring because access stimulators (including partners of HD
 2   Carrier) were suddenly re-routing massive volumes of calls in response to the FCC’s
 3   stronger rules.3 The D.C. Circuit denied the stay, and HD Carrier’s partner voluntarily
 4   withdrew its request for relief at the FCC (which presumably was poised to reject it).
 5         For these reasons, as described more fully and in detail below, AT&T
 6   respectfully requests this Court dismiss HD Carrier’s Complaint for lack of subject
 7   matter jurisdiction, or in the alternative stay or dismiss this action under the primary
 8   jurisdiction doctrine and refer the issues to the FCC for resolution.
 9                                   II.    BACKGROUND
10         A.     The Parties.
11         AT&T is an interexchange (“IXC”) (or long-distance) carrier that connects calls
12   by delivering and handing off calls to local exchange carriers (“LECs”), such as HD
13   Carrier’s partner, Wide Voice, LLC (“Wide Voice”), in various geographic regions.
14   (Compl. ¶¶ 10–12.)
15         HD Carrier is an alleged provider of Voice over Internet Protocol (“VoIP”)
16   services and one of several closely associated entities responsible for numerous
17   “access stimulation” schemes across the country. (See id. ¶ 13); see Comcast Corp.,
18   2016 WL 7637664, at *2 (citing CAF Order, 26 FCC Rcd. 17663, 17669 & 17873
19   (2011)); Access Arbitrage Order, ¶¶ 1-2, 7, 11 (describing various schemes). As
20   AT&T explained to the FCC, HD Carrier is closely associated, or commonly operated,
21   with other entities that also play a role in such schemes, including Wide Voice and
22   Free Conferencing, as described below. Ex. B, AT&T-Verizon Informal Complaint at
23
24   Access Arbitrage Order, ¶ 3 (stating that the “staggering volume of minutes generated
     by these [access stimulation] schemes can result in call blocking and dropped calls”);
25   id. ¶ 95.
     3
       As explained below, HD Carrier went from receiving less than 4 million minutes per
26   month at the end of 2019 to receiving over 250 million minutes just months later. By
     comparison, the largest local carrier in New York City is Verizon, and AT&T routes
27   only about 20 million minutes per month to all of Verizon’s facilities in New York
     City.
28                                     3
             AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                              2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 10 of 22 Page ID #:205




  1   6-8 (explaining relationships among these entities).
  2         B.     HD Carrier Is Engaging in Disfavored “Access Stimulation”
                   Schemes.
  3
            For years, entities like HD Carrier and its closely associated companies have
  4
      been engaging in access stimulating schemes to inflate costs on interexchange carriers.
  5
      In a traditional “access stimulation” scheme, a LEC partners with a provider of low-
  6
      cost or “free” calling services, such as “free” conferencing services or “free” chat
  7
      lines. See Access Arbitrage Order ¶ 1; Free Conferencing, 2016 WL 7637664. The
  8
      arrangements between a LEC and free calling providers generated enormous volumes
  9
      of calls. When customers of long-distance carriers place calls to a “free” conferencing
 10
      service, the LEC previously imposed tariffed charges on the long distance carriers for
 11
      completing each call. Those charges, however, were inflated. That is because the
 12
      traffic-pumping LEC’s ratio of network costs to minutes of use is orders of magnitude
 13
      lower than the corresponding ratio for ordinary LECs serving customers living in the
 14
      same area. The LEC then shared this windfall with the free calling provider, which
 15
      used it to subsidize the costs of the “free” or low-cost calls (and to realize a
 16
      presumably handsome profit).
 17
            The FCC initially sought to regulate and end (or at least “curtail”) access
 18
      stimulation in 2011 by issuing regulations that reduced the rates associated with the
 19
      schemes. CAF Order, ¶¶ 9, 648-700. However, more recently, the FCC determined
 20
      that traffic calling volumes associated with access stimulation had not decreased, and
 21
      that the schemes had only been modified by the LECs to exploit other loopholes in the
 22
      FCC’s rules. Access Arbitrage Order, ¶ 3. In the Access Arbitrage Order, the FCC
 23
      sought to strengthen the existing rules. The new rules made LECs “financially
 24
      responsible” and “accountable” for the cost implications of their routing decisions,
 25
      and the LECs involved in such schemes (instead of the IXCs) now had to bear the
 26
      costs of routing the calls. Id. ¶¶ 4, 20.
 27
 28                                     4
              AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                               2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 11 of 22 Page ID #:206




  1         In response, while some LECs ceased their access stimulation business, other
  2   access stimulators have again tried to circumvent the rules.4 HD Carrier is an integral
  3   part of one such attempt. Free Conferencing, a company closely associated with HD
  4   Carrier, has been and remains involved in the largest access stimulation schemes in
  5   the country. Free Conferencing promotes and offers free or low-cost calling services.
  6   Prior to the new rules, much of the traffic generated by Free Conferencing was sent to
  7   LECs in Iowa and South Dakota, and the IXCs paid for this transport. Access
  8   Arbitrage Order, ¶ 15. However, after the FCC’s new rules became effective, some
  9   of these midwestern LECs apparently ceased handling access stimulation traffic
 10   (probably because, under the new FCC rules, the LECs would have become
 11   responsible for paying the access charge fees).
 12         Around the time the stronger FCC rules became effective, tremendously large
 13   volumes of traffic were suddenly re-routed away from access stimulation LECs that
 14   were exiting the business. For example, Wide Voice, a carrier associated with HD
 15   Carrier (Compl. ¶ 17, 18), told AT&T in January that AT&T should expect Wide
 16   Voice to handle an increase of over 120 million minutes (and more in subsequent
 17   months). See Ex. B, AT&T-Verizon Informal Complaint at 3. Millions of minutes of
 18   access stimulation traffic were now being re-routed to HD Carrier. Id. at 13.
 19   According to AT&T’s and Verizon’s records, the volume of traffic AT&T and
 20   Verizon delivered to HD Carrier telephone numbers skyrocketed beginning in
 21   December 2019, as depicted in the graph below.5 Id. at 8.
 22
 23   4
        The FCC has already taken quick action to stop one such end run. See, e.g.,
 24   Memorandum Opinion and Order, In the Matter of Northern Valley Communications,
      LLC Tariff F.C.C. No. 3, WC Docket No. 20-11 (June 11, 2020) (“NVC Order”).
      5
 25     Because HD Carrier asserts that it is not a LEC, it claims that it is not subject to the
      access stimulation rules; Wide Voice, on its part, is a carrier, but asserts that the traffic
 26   it now routes to HD Carrier is somehow exempt from the rules. AT&T and other
      long-distance carriers disagree, and have asked the FCC to hold that the re-routed
 27   traffic is subject to the anti-arbitrage rules. See Ex. B, AT&T-Verizon Informal
      Complaint.
 28                                     5
              AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                               2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 12 of 22 Page ID #:207




  1                            Trnffic Delivered to HD Carrier Telephone Numbers
              300,000 00-0
  2
              250,000,00-0
  3
              200,0-00,000
  4
               150,0-00,00-0
  5
              100,0-00,00-0
  6
  7
  8
  9
                 50,000,000


                          0
                                 Nov-19      -
                                             Dec-19          Jan-20

                                                      • Minutes
                                                                      Feb-20       Mar-20




 10
 11   Id. HD Carrier’s telephone numbers had been typically receiving fewer than 4 million
 12   minutes per month, but in December, those telephone numbers received (from AT&T
 13   and Verizon) a total of 12.3 million minutes, in January 2020, the volume rose to
 14   130.5 million minutes, in February, the volume again rose to 157 million minutes, and
 15   in March, the volume rose even further to 258 million minutes. Id.
 16
            C.         HD Carrier and Its Partners Have Unsuccessfully Sought Identical
 17                    Relief in Other Forums.
 18         HD Carrier alleges in its Complaint that “[b]eginning in January 2020 . . .
 19   AT&T has intentionally, unreasonably, and unlawfully blocked millions of calls made
 20   to HD Carrier’s telephone numbers.” (Compl. ¶ 27.) Specifically, HD Carrier alleges
 21   “[t]he primary method AT&T has used to choke and block calls is to deliberately
 22   reduce and maintain insufficient capacity to HD Carrier’s tandem partners throughout
 23   the country, including Level 3 and Wide Voice.” (Id. ¶ 28.) HD Carrier alleges
 24   “AT&T has done this by taking down, or de-provisioning, network connections so to
 25   cause its remaining, limited connections to reach capacity . . . .” (Id. ¶ 29.)
 26         HD Carrier and its associated entities have already brought these complaints
 27   about call congestion against AT&T to the FCC and the D.C. Circuit—and to date
 28                                     6
              AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                               2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 13 of 22 Page ID #:208




  1   have been unsuccessful. Their Complaint in this Court is a third bite at the apple.
  2         D.     Free Conferencing Requested Relief at FCC.
  3         First, on January 8, 2020, Free Conferencing filed a Petition at the FCC,
  4   requesting an expedited waiver of the Access Arbitrage Order.6 Just one day later,
  5   Free Conferencing filed an Emergency Motion at the D.C. Circuit, requesting a stay of
  6   the Access Arbitrage Order on the grounds that AT&T and others were blocking
  7   calls.7 On January 17, 2020, the FCC opposed the stay request, and it credited
  8   evidence submitted by AT&T in concluding that “Free Conferencing’s own actions
  9   appear to have directly contributed to the call disruption problems it is now
 10   experiencing.” FCC Br. at 17–18; see id. at 1. The D.C. Circuit denied Free
 11   Conferencing’s motion for stay, holding that Free Conferencing “has not satisfied the
 12   stringent requirements for the requested stay.”8 Free Conferencing thereafter
 13   withdrew its request for the FCC to adjudicate the call blocking and other allegations
 14   in its January 8 Petition.9
 15
 16
 17
 18
 19
      6
 20     See Pet. for Expedited Waiver by Free Conferencing Corp. of Access Arbitrage
      Order, WC Docket No. 18-155 (Jan. 8, 2020).
 21   7
        See Petitioner’s Emergency Mot. for Stay Until Carriers Can Complete Calls, Wide
      Voice, LLC et al. v. FCC, No. 19-1244 (D.C. Cir. Jan. 9, 2020) (“Mot. for Stay”). The
 22   stay was filed by CarrierX, which is the operating company for Free Conferencing
      (the entity that filed the request for waiver at the FCC) and the operating company of
 23   HD Carrier’s customer, FreeConferenceCall.com. (Compl. ¶ 15.) In support of its
      motion for stay, CarrierX attached the declaration of its Chief Executive Officer,
 24   David Erickson—the same David Erickson who is a manager of HD Carrier and who
      filed a declaration in support of HD Carrier’s motion for preliminary injunction in this
 25   Court. See Erickson Decl., HD Carrier, LLC’s Notice of Motion and Motion for
      Preliminary Injunction, Dkt. 11; Erickson Decl., Mot. for Stay.
 26   8
        See Order, Great Lakes Commc’n Corp. et al. v. FCC, No. 19-1233 (D.C. Cir. Jan.
 27   29, 2020).
      9
        See Withdrawal of Pet. for Waiver, WC Docket No. 18-155 (Feb. 3, 2020).
 28                                     7
              AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                               2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 14 of 22 Page ID #:209



            E.    HD Carrier Filed an Informal Complaint with the FCC.
  1
            Next, on June 2, 2020, HD Carrier filed an informal complaint with the FCC
  2
      against AT&T by submitting a letter to the Market Disputes Resolution Division. Ex.
  3
      A, HD Carrier Informal Complaint. In the HD Carrier Informal Complaint, HD
  4
      Carrier alleges that AT&T is engaging in “call blocking.” Specifically, HD Carrier
  5
      contends to the FCC that AT&T’s alleged call blocking is violating Sections 201(b)
  6
      and 202(a) of the Act (47 U.S.C. §§ 201(b), 202(a)), the very same claims HD Carrier
  7
      seeks to pursue against AT&T in this Court, based on the same alleged conduct. Id. at
  8
      3. In the HD Carrier Informal Complaint, HD Carrier alleges
  9
            Since January, AT&T has taken a number of steps to block calls destined
 10         to HD Carrier OCNs. It has intentionally reduced capacity to HD
            Carrier’s connection partners all over the country. It has taken down or
 11         stopped using all commercial, high definition and redundant connections
            to HD Carrier codes so that once the strained regulated path connections
 12         reach capacity, all other calls fail.
 13
      Ex. A, HD Carrier Informal Complaint at 1. These are the very same allegations HD
 14
      Carrier makes against AT&T in its Complaint pending in this Court.
 15
            F.    AT&T Has Also Sought Relief At the FCC on the Same Related
 16               Matters.
 17         On April 24, 2020, AT&T and Verizon, another long-distance carrier, filed an
 18   informal complaint at the FCC against HD Carrier’s partner, Wide Voice. Ex. B,
 19   AT&T-Verizon Informal Complaint. This informal complaint raised several
 20   violations of law, including a claim that the massive re-arrangement of traffic to HD
 21   Carrier was unreasonable under Section 201(b) of the Act, and caused call congestion.
 22   Id. The AT&T-Verizon Informal Complaint summarizes the close connections
 23   between HD Carrier, Free Conferencing, and Wide Voice (among others). Id. at 7-8.
 24                                    III.   ARGUMENT
 25         A.    Legal Standard
 26         Under Federal Rule of Civil Procedure 12(b)(1), a court must dismiss a claim if
 27   the Court lacks subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Under section
 28                                    8
             AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                              2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 15 of 22 Page ID #:210




  1   207 of the Communication Act, once a party initiates a complaint (either formal or
  2   informal) at the FCC, a federal court lacks subject matter jurisdiction over an action
  3   arising out of the same nexus of issues. 47 U.S.C. § 207; see Premiere Network
  4   Servs., Inc. v. SBC Commc’ns, Inc., 440 F.3d 683, 689–91 (5th Cir. 2006); Digitel,
  5   Inc. v. MCI Worldcom, Inc., 239 F.3d 187, 190–91 (2d Cir. 2001); Mexiport, Inc. v.
  6   Fronter Commc’ns Servs., Inc., 253 F.3d 573, 574 (11th Cir. 2001); Stiles v. GTE Sw.
  7   Inc., 128 F.3d 904, 907 (5th Cir. 1997).10
  8         B.     Plaintiff’s Voluntary Election of Remedies with the FCC Deprives
                   this Court of Subject Matter Jurisdiction.
  9
            Under the election of remedies provision of the Act, 47 U.S.C. § 207, once a
 10
      party initiates a complaint with the FCC, a federal court lacks subject-matter
 11
      jurisdiction over all claims arising from the same nexus of facts raised in the
 12
      complaint. 47 U.S.C. § 207; see Premiere Network, 440 F.3d at 689–91; Digitel, 239
 13
      at 190–91; Mexiport, 253 F.3d at 574; Stiles, 128 F.3d at 907; Millicorp v. Glob.
 14
      Tel*Link Corp., No. 09-23093-CIV, 2010 WL 11505849, at *3 (S.D. Fla. April 24,
 15
      2010).11 Section 207 states that a party “claiming to be damaged by any common
 16
      carrier . . . may either make complaint to the Commission . . . or may bring suit for the
 17
      recovery of damages . . . in any district court of the United States of competent
 18
      jurisdiction.” 47 U.S.C. § 207 (emphasis added).
 19
            Federal district courts have uniformly held that under § 207’s election of
 20
      remedies provision, once a party initiates a complaint with the FCC, the court lacks
 21
      10
         In evaluating a motion to dismiss based on lack of subject-matter jurisdiction, the
 22   Court “may review evidence beyond the complaint without converting the motion to
      dismiss into a motion for summary judgment.” Safe Air for Everyone v. Meyer, 373
 23   F.3d 1035, 1039 (9th Cir. 2004).
      11
         The Act gives the FCC authority to investigate complaints filed against common
 24   carriers. 47 U.S.C. § 208. Under the FCC’s rules, complaints brought pursuant to
      Section 208 can either be “informal” (which is simply a letter sent to a designated
 25   FCC staff member) or “formal” (which has more detailed procedural requirements).
      See 47 C.F.R. §§ 1.716-1.718 (informal complaints); id. §§ 1.720-1.740 (formal
 26   complaints). Under the case law, either an informal or a formal complaint is sufficient
      to elect the remedy at the FCC.
 27
 28                                     9
              AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                               2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 16 of 22 Page ID #:211




  1   subject matter jurisdiction over claims that share a nexus with the complaint.12 The
  2   letter that HD Carrier filed weeks ago with the FCC is an informal complaint that
  3   alleges—as the Complaint in this Court does—unlawful call blocking by AT&T. See
  4   generally Ex. A, HD Carrier Informal Complaint. Under the FCC’s rules, “[a]n
  5   informal complaint is in writing and contains: (a) the name, address, and telephone
  6   number of the complain[ant]; (b) the name of the carrier against whom the complaint
  7   is made; (c) a complete statement of the facts tending to show that such carrier did or
  8   omitted to do anything in contravention of the Communications Act; and (d) the
  9   specific relief of satisfaction sought.” 47 C.F.R. § 1.716; Millicorp, 2010 WL
 10   11505849, at *3 (quoting Mexiport, 253 F.3d at 575 n.3).
 11         Millicorp involved an almost identical set of facts as this case. 2010 WL
 12   11505849, at *3. In Millicorp, the plaintiff brought claims in federal district court for
 13   violations of sections 201 and 202 of the Communications Act and state law claims
 14   alleging, “Defendants blocked services to Millicorp’s customers who subscribed to
 15   CCH, Millicorp’s interconnected VIOP [sic] offering.” Id. Prior to filing the
 16   complaint in federal district court, the plaintiff had filed an informal complaint with
 17   the FCC requesting the FCC to “investigate the call blocking practices” of
 18   Defendants. Id. The Court dismissed plaintiff’s claims for lack of subject matter
 19   jurisdiction pursuant to section 207’s election of remedies provision:
 20         [Plaintiff’s]…letter requesting the FCC to investigate alleged unlawful
            call blocking practices of Defendants was an invocation of the FCC’s
 21         jurisdiction sufficient to trigger forum selection pursuant to § 207.
            Specifically, Millicorp’s letter to the FCC addresses and requests the
 22
      12
 23      See In re Empire One Telecommc’ns, Inc., 458 B.R. 692 (Bank. S.D.N.Y. 2011)
      (dismissing case under § 207 for lack of subject-matter jurisdiction when plaintiff
 24   filed informal complaint with the FCC); Beehive Tele. Co., Inc. v. Sprint Commc’ns
      Co., No. 2:08-cv-003080, 2009 WL 3297303, at *3 (D. Utah Oct. 13, 2009) (same);
 25   see also Fantroy v. Sw Bell, No. 3-01-cv-0099-R, 2002 WL 441407, at *1 (N.D. Tex.
      Mar. 19, 2002) (recommending complaint be dismissed for lack of subject-matter
 26   jurisdiction when plaintiff filed complaint with the FCC); Bell Atl. Corp. v. MFS
      Commc’ns Co., Inc., 901 F. Supp. 835, 853 (D. Del. 1995) (dismissing claims for lack
 27   of subject matter jurisdiction under § 207 when plaintiff filed complaint in FCC
      before filing suit).
 28                                     10
              AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                               2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 17 of 22 Page ID #:212



            FCC to take action regarding the very same practices it complains of in
  1         the instant action. There is no indication that Millicorp’s request for
            investigation to the FCC and the instant action cover different factual or
  2         legal issues. To the contrary, it appears that Millicorp has attempted to
            place the same legal issues before the FCC and this Court thus precluding
  3         adjudication of these claims by this Court.
  4
      Id. As in Millicorp, HD Carrier is attempting to put the same legal and factual issues
  5
      in front of this Court as it has already raised at the FCC. HD Carrier’s claims should
  6
      be dismissed for lack of subject-matter jurisdiction because the HD Carrier Informal
  7
      Complaint triggered HD Carrier’s election of remedies under § 207.
  8
            First, HD Carrier’s June 2 Letter is an informal complaint sufficient to trigger
  9
      the election of remedies provision in Section 207. See Premiere Network, 440 F.3d at
 10
      689–91; Digitel, 239 at 190–91; Mexiport, 253 F.3d at 574; Stiles, 128 F.3d at 907;
 11
      Millicorp, 2010 WL 11505849, at *3 (quoting Mexiport, 253 F.3d at 575 n.3).
 12
      Specifically the HD Carrier Informal Complaint: (1) contains the name, address, and
 13
      telephone number of HD Carrier (via its counsel); (2) identifies AT&T as the carrier
 14
      against whom the complaint is made; (3) states and specifies how AT&T has been
 15
      allegedly blocking calls in violation of the Communications Act; and (4) seeks relief
 16
      in the form of damages, costs, and fees.13 Ex. A, HD Carrier Informal Complaint.
 17
            Second, there is a clear nexus between all of HD Carrier’s claims in this case
 18
      and the HD Carrier Informal Complaint filed with the FCC. See In re Empire One,
 19
      458 B.R. at 698–99; Millicorp, 2010 WL 11505849, at *3. Indeed, the HD Carrier
 20
      Informal Complaint makes the exact same allegations that AT&T is blocking calls to
 21
      HD Carrier’s customers. Compare Ex. A, HD Carrier Informal Complaint with
 22
      Complaint. In this case, HD Carrier’s Complaint states that it “seeks the entry of a
 23
      13
 24      To the extent HD Carrier contends the HD Carrier Informal Complaint is not an
      informal complaint because the FCC has not yet acted, there is nothing to suggest that
 25   the FCC must act on an informal complaint to trigger the election of remedies
      provision for purposes of subject-matter jurisdiction. See In re Empire One, 458 B.R.
 26   at 697 (“[C]ourts have uniformly held that filing a complaint with the FCC divests a
      court of jurisdiction to hear a subsequent lawsuit asserting claims raised in the FCC
 27   complaint. It makes no difference that the FCC complaint was allegedly abandoned
      or that the FCC failed to act on it.”) (emphasis added).
 28                                     11
              AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                               2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 18 of 22 Page ID #:213




  1   preliminary and permanent injunction enjoining AT&T from blocking, chocking [sic],
  2   reducing, restricting, or capping calls destined to HD Carrier. (Compl. ¶ 4.) In the
  3   HD Carrier Informal Complaint, HD Carrier similarly seeks relief from the FCC
  4   alleging AT&T is “choking, reducing, or otherwise restricting traffic to its limited
  5   connections to HD Carrier . . . .” Ex. A, HD Carrier Informal Complaint at 2. Even
  6   more plainly, HD Carrier seeks the exact same relief in this court as it does from the
  7   FCC in its Informal Complaint. See Ex. A, HD Carrier Informal Complaint. The last
  8   paragraph of the HD Carrier Informal Complaint states
  9         HD Carrier will request that the Commission make a determination that:
            (i) AT&T is violating § 201(b) by blocking calls, reducing capacity, and
 10         otherwise restricting or throttling traffic to HD Carrier codes; (ii) AT&T
            is violating § 202 by discriminating against HD Carrier; and (iii) HD
 11         Carrier is entitled to damages, including interest, fees, costs, and any
            consequential damages.
 12
      Id. at 4. This is identical to the relief HD Carrier seeks in its Complaint. (See Compl.
 13
      ¶¶ 66–85.) All of HD Carrier’s claims in this case are based on identical factual
 14
      allegations that AT&T is allegedly blocking calls to HD Carrier’s customers. (See
 15
      id.) By filing the HD Carrier Informal Complaint with the FCC, just seven weeks
 16
      before filing this lawsuit, HD Carrier elected to proceed before the FCC on the issues
 17
      it now seeks to bring in this case. Under 47 U.S.C. § 207, this Court clearly lacks
 18
      subject-matter jurisdiction over this action. 47 U.S.C. § 207; see Premiere Network,
 19
      440 F.3d at 689–91; Digitel, 239 at 190–91; Mexiport, 253 F.3d at 574; Stiles, 128
 20
      F.3d at 907; Millicorp, 2010 WL 11505849, at *3.
 21
            C.     Alternatively, the Court Should Dismiss or Stay This Suit under the
 22                Primary Jurisdiction Doctrine in favor of the FCC Proceedings.
 23         Even if the Court had subject-matter jurisdiction over the claims in this case
 24   (which it does not), the Court should dismiss or stay the claims in this case under the
 25   primary jurisdiction doctrine. Under the primary jurisdiction doctrine, a court may
 26   “stay proceedings or dismiss a complaint without prejudice pending the resolution of
 27   an issue within the special competence of an administrative agency.” Clark v. Time
 28                                     12
              AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                               2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 19 of 22 Page ID #:214




  1   Warner Cable, 523 F.3d 1110, 1115 (9th Cir. 2008); see also Davel Commc’ns, Inc. v.
  2   Qwest Corp., 460 F.3d 1075, 1091 (9th Cir. 2006). “The doctrine applies when there
  3   is ‘(1) the need to resolve an issue that (2) has been placed by Congress within the
  4   jurisdiction of an administrative body having regulatory authority (3) pursuant to a
  5   statute that subjects an industry or activity to a comprehensive regulatory authority
  6   that (4) requires expertise or uniformity in administration.’” Comcast, 2016 WL
  7   7637664, at *2 (quoting Syntek Semiconductor Co., Ltd. v. Microchip Tech., Inc., 307
  8   F.3d 775, 780 (9th Cir. 2002)).
  9         The primary jurisdiction doctrine also applies to state law claims when the
 10   “plaintiff’s state law claims are ‘recitations of prohibited activities under federal law’
 11   that are subject to the primary jurisdiction doctrine.” Id. (quoting Free Conferencing,
 12   2014 WL 7404600, at *9). The Ninth Circuit has “previously approved of the use of
 13   the primary jurisdiction doctrine where it is unclear whether a federal statute applies
 14   to a new technology” particularly when the FCC was “actively considering how it will
 15   regulate VoIP services.” Clark, 523 F.3d at 1115.
 16         The Court should dismiss or stay HD Carrier’s claims in this case pursuant to
 17   the primary jurisdiction doctrine consistent with the precedent in this district and this
 18   Court. See Comcast, 2016 WL 7637664, at *2; T-Mobile, 2014 WL 7404600, at *3.
 19         In T-Mobile, Judge Wright stayed federal and state law claims brought by Free
 20   Conferencing against Defendant T-Mobile US (“T-Mobile”) under the primary
 21   jurisdiction doctrine pending resolution of proceedings at the FCC. 2014 WL
 22   7404600, at *3. In T-Mobile, Free Conferencing brought suit against T-Mobile for
 23   allegedly “purposefully limit[ing] calls from its own customers to the Great Lakes
 24   network . . . .” Id. at *2. The Court held that it was appropriate to stay the claims in
 25   the case because the FCC could resolve “whether or not T-Mobile’s practices violate
 26   federal telecommunications law.” Id. at *3.
 27         Moreover, in Comcast, this Court stayed Free Conferencing’s federal claims
 28                                     13
              AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                               2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 20 of 22 Page ID #:215




  1   under sections 201 and 202 of the Communications Act, its claim for declaratory
  2   relief, and state law claim for unfair competition under California law pursuant to the
  3   primary jurisdiction doctrine “pending the resolution of proceedings before the FCC.”
  4   Id. at *8. In Comcast, the plaintiff, Free Conferencing contended “its customers
  5   [were] unable to complete their calls because [defendants did] not meet their
  6   responsibilities to ensure call quality or completion.” Id. at *4. This Court held that
  7   Free Conferencing’s claims for violations of sections 201(b) and 202(a) of the
  8   Communications Act fell under the primary jurisdiction doctrine. The Court noted
  9   that Free Conferencing’s allegations supporting its “claim for violation of California
 10   Business and Professions Code §§ 17200 et seq. . . . are identical to Free
 11   Conferencing’s federal claims . . . .” Id. at *7. The Court thus held that “given that
 12   plaintiff’s state law claims and federal claims are redundant, the court will stay Free
 13   Conferencing’s state law claims as well.” Id.
 14         This case is very similar to T-Mobile and Comcast, and to the extent they are
 15   not dismissed based on Section 207, the Court should likewise dismiss or stay all of
 16   HD Carrier’s claims (which are identical to the claims brought in Comcast)—claims
 17   under sections 201 and 202 of the Communications Act, declaratory relief, and a
 18   California state law claim for unfair competition—pursuant to the primary jurisdiction
 19   doctrine. A threshold dispute underlying HD Carrier’s claims in this case is whether
 20   HD Carrier and its closely associated entities (or AT&T) are violating sections 201
 21   and 202 of the Communications Act and thus responsible for the call congestion
 22   resulting from HD Carrier’s re-routing of millions of minutes of call traffic. (Compl.
 23   ¶¶ 65–95). This dispositive factual issue is already before the FCC.
 24         The AT&T-Verizon Informal Complaint pending with the FCC specifically
 25   alleges that HD Carrier and its closely associated entities acted in violation of the
 26   federal Communications Act when they suddenly and unilaterally re-routed millions
 27   of minutes of calls. Ex. B, AT&T-Verizon Informal Complaint at 13. Importantly,
 28                                     14
              AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                               2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 21 of 22 Page ID #:216




  1   AT&T requests that the FCC make a determination that Wide Voice, and not AT&T,
  2   violated section 201(b) by causing call congestion. Id. at 28. In this Complaint, HD
  3   Carrier contends that AT&T is violating sections 201 and 202 of the Communications
  4   Act by allegedly blocking calls from reaching HD Carrier’s customers. (Compl. ¶ 1.)
  5   The FCC’s determination of which entity is liable under the Communications Act for
  6   the same call congestion is a key dispositive issue in this case.
  7         Similar to Comcast and T-Mobile, all four factors for application of the primary
  8   jurisdiction doctrine are present: (1) there is a need to resolve the issue of whether HD
  9   Carrier and its closely associated entities (or AT&T) have violated the
 10   Communications Act for the alleged conduct at issue in this case; (2) resolution of
 11   whether an entity has violated the Communications Act has been placed by Congress
 12   within the jurisdiction of the FCC; (3) pursuant to statute that subjects an industry or
 13   activity to a comprehensive regulatory authority; and (4) requires the FCC’s expertise
 14   or uniformity in administration. See Comcast, 2016 WL 7637664, at *7; T-Mobile,
 15   2014 WL 7404600, at *9. Moreover, similar to Comcast, the allegations underlying
 16   HD Carrier’s state law claim for a violation of California Business and Professions
 17   Code §§ 17200 are identical to HD Carrier’s call blocking allegations underlying HD
 18   Carrier’s Communications Act claims. 2016 WL 7637664, at *7.
 19         Finally, referral to the FCC is especially appropriate here because the FCC is
 20   already considering the issues in dispute. As explained above, whether AT&T or HD
 21   Carrier is liable for the call blocking at issue is already before the FCC, not only in the
 22   informal complaint HD Carrier itself filed, but also pursuant to the informal complaint
 23   AT&T filed at the FCC. See Ex. A, HD Carrier Informal Complaint; Ex. B, AT&T-
 24   Verizon Informal Complaint. Permitting HD Carrier’s claims to go forward in this
 25   Court while the FCC is determining the unlawfulness of the alleged call blocking that
 26   is the predicate for HD Carrier’s claims risks conflicting resolutions in this Court and
 27   the FCC.
 28                                     15
              AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                               2:20-cv-06509-FMO (JPRx)
Case 2:20-cv-06509-FMO-JPR Document 22 Filed 08/28/20 Page 22 of 22 Page ID #:217




  1         Therefore, even if the Court had subject-matter jurisdiction over HD Carrier’s
  2   claims in this case, the Court should dismiss or stay this case pending the
  3   determination from the FCC as to whether HD Carrier and its closely associated
  4   entities (and not AT&T) violated the Communications Act by causing the call
  5   congestion that HD Carrier seeks relief for in this case. See Comcast, 2016 WL
  6   7637664, at *7; T-Mobile, 2014 WL 7404600, at *9.
  7                                   IV.    CONCLUSION
  8         Accordingly, for the foregoing reasons, AT&T respectfully requests the Court
  9   dismiss HD Carrier’s Complaint for lack of subject matter jurisdiction. Alternatively,
 10   AT&T requests the Court to stay or dismiss this action under the primary jurisdiction
 11   doctrine and refer the issues to the FCC for resolution.
 12   DATED: August 28, 2020                 Respectfully submitted,
 13
                                             SIDLEY AUSTIN LLP
 14
 15
                                             By: ____/s/ Jack S. Yeh_______________
 16                                              Jack S. Yeh
 17
                                                 Attorneys for Defendant
 18                                              AT&T CORP.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                     16
              AT&T CORP.’S MOTION TO DISMISS HD CARRIER’S COMPLAINT
                               2:20-cv-06509-FMO (JPRx)
